DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II and species of Embodiment/Figure 1 in the reply filed on 8/13/2021 is acknowledged.
Applicant indicated claims 6-10, 17, and 19 as reading on the elected species. However, after studying Applicant’s specification, the examiner determined that claims 7-8 are directed to non-elected species, because they are concerned with the “correcting factor computing section,” which is an element of some species (e.g. figures 10, 14, 17, 21) but not the species of Embodiment/figure 1. Accordingly, claims 7-8 are withdrawn from consideration as being directed to a non-elected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light projection portion, light receiving portion, mode selection unit, qualification criteria setting section, and determination section  in claims 6 and 9-10 (since claims 9-10 depend on 6). Light projection portion, light receiving portion, and mode selection unit in claims 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (20170312848) in view of Nishiyama (US-20020047097-A1).
Regarding claim 6, Jang teaches an evaluation device that evaluates a surface state of an inspection target that is a product having specific design specifications, the evaluation device comprising: 
a color measurement section (22) having a light projecting portion that illuminates a measurement target surface, a light receiving portion that receives light from the light projecting portion that is reflected by the measurement target surface (paragraph 24), and a computing section that computes an output value corresponding to a color of a measurement target from light intensities 
a surface state of a qualified article having the specific design specifications, and a case of determining a surface state of an inspection target (paragraphs 25 and 31)
a data processing section having: 
a qualification reference value (23; paragraphs 25 and 31), and 
a determination section that compares the output value, or a corrected value, with the qualification reference value, the output value being output from the color measurement section in a state in which the second mode is selected, and the corrected value being obtained by correcting the output value in accordance with measurement conditions at a time of measurement by the color measurement section and based on a predetermined criterion, and that determines qualification or failure of the inspection target (23; paragraphs 25 and 31).

    PNG
    media_image1.png
    555
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    380
    media_image2.png
    Greyscale

Jang doesn’t explicitly teach a mode selection unit configured to select a first mode in a case of measuring a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target; and setting the reference value based on the output value that is output from the color measurement section in a state in which the first mode is selected.
Nishiyama teaches creating reference value based on the same measurement system (paragraphs 86 and 128), and therefore teaches selecting a first mode in a case of measuring the reference, and a second mode in a case of measuring the inspection target (paragraphs 86 and 128) and setting the reference value based on the output value that is output from the color measurement section in a state in which the first mode is selected (paragraphs 86 and 128).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang such that it comprises a mode selection unit configured to select a 
Regarding claim 9, in the above combatio nin a case in which data of the output value that is output from the color measurement section in a state in which the first mode is selected comprises a single item of data (reference data), the qualification criteria setting section sets the output value as the qualification reference value (Jang: paragraphs 25 and 31; Nishiyama: paragraphs 86 and 128).  
Regarding claim 17, Jang teaches a method of controlling an evaluation device that evaluates a surface state of an inspection target that is a product having specific design specifications, the evaluation device comprising: 
a color measurement section (22) that has a light projecting portion that illuminates a measurement target surface, a light receiving portion that receives light from the light projecting portion that is reflected by the measurement target surface, and a computing section that computes an output value corresponding to a color of a measurement target from light intensities of red, blue and green received at the light receiving portion, wherein the color measurement section does not contact the measurement target at a time of measurement (paragraphs 24-25); and 
a surface state of a qualified article having the specific design specifications, and a case of determining a surface state of an inspection target (paragraphs 25 and 31), the method comprising: 
a qualification reference value based on an output value (paragraphs 25 and 31); 
in a case in which the second mode is selected, comparing an output value, or a corrected value, with the qualification reference value, the output value being output from the color measurement section in a state in which the second mode is selected, and the corrected value being obtained by 
determining qualification or failure of the inspection target (23; paragraphs 25 and 31).
Jang doesn’t explicitly teach a mode selection unit configured to select a first mode in a case of measuring a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target; and setting the reference value based on the output value that is output from the color measurement section in a state in which the first mode is selected.
Nishiyama teaches creating reference value based on the same measurement system (paragraphs 86 and 128), and therefore teaches selecting a first mode in a case of measuring the reference, and a second mode in a case of measuring the inspection target (paragraphs 86 and 128) and setting the reference value based on the output value that is output from the color measurement section in a state in which the first mode is selected (paragraphs 86 and 128).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang such that it comprises a mode selection unit configured to select a first mode in a case of measuring a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target and setting the reference value based on the output value in order to ensure that the differences between the reference and target are due to differences in quality as opposed to differences in measurement conditions (such as the type of color sensor used; also see additional prior art).
Regarding claim 19, Jang teaches a program for an evaluation device that evaluates a surface state of an inspection target that is a product having specific design specifications, the evaluation device comprising: 

a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target (paragraphs 25 and 31), the control program causing a computer included in the evaluation device to execute processing comprising: Response to Restriction Requirement U.S. Application No. 16/755,838 TNKO1-40001 
a qualification reference value based on an output value (paragraphs 25 and 31); 
in a case in which the second mode is selected, comparing an output value, or a corrected value, with the qualification reference value, the output value being output from the color measurement section in a state in which the second mode is selected, and the corrected value being obtained by correcting the output value in accordance with measurement conditions at a time of measurement in the second mode and based on a predetermined criterion (23; paragraphs 25 and 31); and 
determining qualification or failure of the inspection target (23; paragraphs 25 and 31).
Jang doesn’t explicitly teach a mode selection unit configured to select a first mode in a case of measuring a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target; and setting the reference value based on the output value that is output from the color measurement section in a state in which the first mode is selected.
Nishiyama teaches creating reference value based on the same measurement system (paragraphs 86 and 128), and therefore teaches selecting a first mode in a case of measuring the reference, and a second mode in a case of measuring the inspection target (paragraphs 86 and 128) and 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang such that it comprises a mode selection unit configured to select a first mode in a case of measuring a surface state of a qualified article having the specific design specifications, and a second mode in a case of determining a surface state of an inspection target and setting the reference value based on the output value in order to ensure that the differences between the reference and target are due to differences in quality as opposed to differences in measurement conditions (such as the type of color sensor used; also see additional prior art).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Nishiyama as applied to claim 6 above, and further in view of Nair (US-20020159053-A1).
Regarding claim 10, Jang doesn’t explicitly teach a case in which data of the output value that is output from the color measurement section in a state in which the first mode is selected comprises a plurality of items of data, the qualification criteria setting section sets a lowest value of the output values as the qualification reference value.
Nair teaches when having a plurality of items of data, setting a lowest value of the output values as a qualification reference value (paragraph 86).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that in case in which data of the output value that is output from the color measurement section in a state in which the first mode is selected comprises a plurality of items of data, the qualification criteria setting section sets a lowest value of the output values as the qualification reference value in order to ensure that one has the most number of passed inspection targets that still meet the minimum quality standards (also see additional prior art).
Additional Prior Art

US 8218912 B2 reads, "selecting a reflectance threshold value that is the lowest threshold value from a group of threshold values." (claim 1)
US 20140146164 A1 reads, "Conversely, when the system 100 is in calibration or recalibration mode, the calibration reference unit slides into the field of view of the imaging unit. In some embodiments, the operator of the system 100 manually moves the calibration reference unit into or out of the field of view, whereas in other embodiments the control unit automatically moves it depending on whether the system 100 is in a calibration mode or detection mode." (paragraph 20) paragraph 28; figure 5
US 4513316 A reads, "In the preferred embodiment of the automatic surface inspection system in accordance with this invention, each of said first and second detecting circuits has a defect information pick-up circuit adapted to seek a dynamic average value on each inputted digital picture element signal in the scanning direction, to obtain a first difference signal between the dynamic average value and the inputted digital picture element signal, to compare said first difference signal with a first low threshold level so as to sense a defective portion of a relatively high concentration, to obtain a second dynamic average value on each of said difference signals, to compare said second dynamic average value with a second threshold level so as to sense an area where a defective portion of a relatively low concentration exists, to enlarge the extent of said area, and to compare a third low threshold level with said difference signal within said enlarged area so as to sense the defective portion of a relatively low concentratio"
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877